﻿It
gives me great pleasure to begin my statement by
congratulating Mr. Razali Ismail on his election to the
office of President of the General Assembly at its fifty-
first session.
I am quite confident that his extensive experience
and competence will definitely contribute to the
successful outcome of this session. I should like to assure
him that we are keen to cooperate with him and support
his efforts to bring the proceedings of this session of the
General Assembly to a successful conclusion.
In recent weeks, Iraq has been the focus of
worldwide attention and interest because of the American
missile attacks to which it has been subjected and the
intensive American military build-up that followed in
preparation for a large-scale military aggression on the
pretext that Iraq violated Security Council resolutions.
I would like here to describe our views on these
events. Iraq has acted in no way contrary to the Charter
or Security Council resolutions or to justify an American
military aggression against it. What Iraq did was to move
its forces on its own territories and within its
internationally recognized borders at the request of one of
the main Iraqi Kurdish factions in order to repel a
military aggression committed by another faction in
alliance with a neighbouring foreign country. This action
of the Iraqi Government falls within the sovereignty of
Iraq over its own territories and in the context of its duty
to defend its own people and repel any foreign aggression
against them. This is a right guaranteed by all
international covenants and laws. It is also a basic
responsibility of the Government of any country.
The operation was limited, swift and carried out
without the loss of human lives. This has been attested to
by all observers, including officials of United Nations
agencies who were working in northern Iraq. T h i s
operation put an end to the state of civil war, in-fighting,
chaos and insecurity in northern Iraq and restored peace
and stability to that region. The United States, however,
tried to exploit these developments and to use them as a
pretext to carry out missile attacks against Iraq and
destroy a number of civilian installations, leaving many
martyrs and wounded civilians in its wake.
20


The United States Administration was not satisfied
with its military aggression against Iraq. The United States
President openly announced, on 3 September 1996, his
decision to expand the no-fly zone in southern Iraq, which
had been imposed by the United States in 1992, from the
32nd parallel to the 33rd parallel. The imposition of no-fly
zones in Iraqi airspace is a use of armed force in violation
of the sovereignty and territorial integrity of Iraq. It was a
unilateral decision that had nothing to do with the United
Nations nor with Security Council resolutions on Iraq. This
fact was confirmed by the official spokesman of the United
Nations on 7 January 1993, when he said that the
imposition of the no-fly zone in southern Iraq was not
based on any Security Council resolution.
The spokesman of the French Foreign Ministry
announced on 2 September 1996 that:
“There is no United Nations or the Security Council
provision defining the basis for a no-fly zone north of
the 36th parallel or south of the 32nd parallel. The
decision to establish these zones is a quadrilateral
decision by France, the United States, Britain and
Turkey. There is no provision by the United Nations
defining these zones.”
As the Permanent Representative of Russia to the
United Nations pointed out on 5 September 1996:
“This no-fly zone, from its inception, was not based
on any international legal foundation.”
The Arab and world reaction to the aggressive actions
of the United States has been one of rejection and
condemnation. The whole world now knows that the
imposition of the no-fly zones in Iraq is neither legitimate
nor legal and constitutes an ongoing aggression against
Iraq. It must cease.
From the beginning, Iraq has been very clear in
rejecting the so-called no-fly zones unilaterally imposed by
America and some of its allies. America and Britain
insisted on expanding this no-fly zone and claimed that its
aim, as declared by the highest officials in the United States
Administration, was to protect United States strategic
interests in the region. I wonder: Is a State entitled forcibly
to impose such a situation on another independent State,
also a United Nations Member, on the pretext of protecting
its strategic interests? Such acts would cause the law of the
jungle to prevail in international relations over the law of
the Charter.
We demand that the United Nations, the General
Assembly and the Security Council reject this logic —
which is based neither on international legitimacy nor on
the authorization of the Security Council itself — and
relieve our country of this injustice. None of the
allegations and pretexts put forward by the United States
to justify its attacks and military build-up against Iraq
have any justification in law, fact or legitimacy. They
should be deplored and condemned.
I would like here to express the gratitude of the
people of Iraq for the Arab and world reaction to this
aggression and the acts that followed, which were aimed
at violating Iraq’s sovereignty and territorial integrity.
No one here is unaware of the suffering of the Iraqi
people as a result of the total blockade imposed on them,
which has prevented them from satisfying their basic
human needs for more than six years. Conditions in Iraq
have reached such an extreme that it has become
impossible for the United Nations to maintain the silence
imposed on it by one party’s will, especially when
humanitarian organizations and United Nations agencies
have loudly warned of the serious consequences and harm
of continuing the total blockade of Iraq. Infant mortality
rates have soared for lack of food and medicine. Disease
is rampant. The health, education and environmental
sectors have deteriorated. There have also been major
effects and regression in other humanitarian fields, in the
growth and development of which Iraq had been a
pioneer among third-world countries.
However, the United States of America, which has
been shedding crocodile tears over the humanitarian
conditions of the Iraqi people and their need for food and
medicine, stands today publicly and blatantly against the
legal, balanced and proper implementation of the
memorandum of understanding on the “oil for food”
formula arrived at by Iraq and the United Nations
Secretariat on 20 May 1995.
While the professional and diplomatic dialogue
between Iraq and the United Nations Secretariat managed
to reach agreements satisfactory to both sides, the United
States tried to put all kinds of hurdles in the way of the
negotiations at each phase, with a view to delaying the
finalization of the memorandum of understanding. Then
it started to set up road blocks, hindering the actual
implementation of the memorandum’s provisions in the
framework of the sanctions committees and in the
completion of the administrative arrangements needed for
such implementation.
21


I would like here to provide some statistics to
demonstrate the magnitude of the obstacles the United
States threw up to the process of drafting the memorandum
of understanding. It is well known that it took 50 working
meetings to complete the memorandum — 50 working
meetings — from 6 February to 20 May 1996. In the
course of this process, the United States presented 29
amendments to the provisions of the memorandum agreed
upon with the United Nations Secretariat during the
negotiations. Although Security Council resolution 986
(1995) provides for accelerated procedures to implement
agreements, it took 80 days to establish the said procedures.
During this period, 28 informal meetings were held with
experts from the French and German missions; there were
five formal meetings, at which the procedures were
supposed to have been quickly completed and adopted. The
United States, however, delayed that adoption for three
more weeks. The United States remains to this day the only
party blocking the implementation of the memorandum of
understanding, and it does so for political reasons that
completely contradict its own allegations that the purpose
of resolution 986 (1995) is purely humanitarian.
Because of United States pressure and interference, the
Secretary-General has so far been unable to implement the
memorandum of understanding. This is evidenced by the
fact that discussion on the implementation of a six-month
plan to provide food and medicine to the Iraqi people has
taken seven months. It is not yet complete because of
continuous United States interference and derailing of the
process to implement this memorandum. We believe that
these acts should cease and that the United Nations
Secretariat and Iraq should be allowed to implement the
memorandum as soon as possible and without further
interference.
The Iraqi people want to be able to satisfy their own
needs, using their own capabilities and financial means.
They seek the lifting of restrictions whose sole aim is to
starve them and wound their honour and pride. However,
like the people of Iraq, a proud people more than 6,000
years old that has given birth to human civilizations, will
not kneel before any threat nor surrender its sovereignty
and pride to those whose only aim is hegemony over the
wealth of peoples and things sacred to them. Iraq is only
demanding its right — guaranteed by all international
covenants and customs and Security Council resolutions —
since all the obligations imposed on Iraq have been carried
out and all the reasons for the imposition of these unjust
sanctions have been removed.
Iraq has fulfilled all its obligations under Security
Council resolutions in spite of the injustice they involved.
While these same resolutions place corresponding
obligations on the Security Council, we have seen no
movement by the Council to meet them. We feel, rather,
that the Council has abdicated its powers of control and
monitoring of the implementation of its resolutions. It
assigned that task to the Special Commission
(UNSCOM), which it entrusted with the implementation
of section C of resolution 687 (1991) and gave sole
responsibility to decide whether Iraq has carried out all its
obligations and deserves to have the sanctions lifted.
UNSCOM has been working throughout Iraq for
nearly six years. It has sent 373 inspection teams,
comprising a total of 3,754 international inspectors, in
addition to its established staff located in Baghdad, which
is made up of more than 90 officials. The Commission
uses the most up-to-date scientific and technological
means and methods, which should have enabled it to
accomplish its mission and verify the results of its work.
Is it conceivable that this Commission has been unable to
accomplish its mission to date? Would anybody ask the
Executive Chairman of UNSCOM what has been
accomplished and what remains to be done? Is it
conceivable that UNSCOM has not yet been able to
destroy the weapons of mass destruction once owned by
Iraq? What has this huge army of inspectors been doing
all this time? They did not come to Iraq for a vacation. Is
it true that the documents and equipment which the
Commission alleges to remain but has been unable to find
constitute a threat to international peace and security and
require the withholding of its recommendation that the
sanctions against Iraq be lifted, even partially?
Iraq has fulfilled all its substantive obligations with
regard to the implementation of section C of resolution
687 (1991) on the elimination of prohibited weapons. I
would like to reaffirm from this rostrum, on behalf of my
Government, that Iraq has retained no prohibited
weapons, components of such weapons or documents
related thereto. What UNSCOM has been saying about
Iraq’s concealment of prohibited weapons, components of
such weapons or documents related thereto is based on
mere suspicion unsupported by material evidence. Those
suspicions emanate from American and British
intelligence services and their agents.
Iraq has asked UNSCOM to address these suspicions
in a practical, objective and apolitical manner. UNSCOM
is not a political body to be influenced by the political
goals of any one country. It is, rather, a technical
22


Commission obliged to carry out its tasks in a technical and
scientific manner free from political conflicts and
antagonistic positions. We have witnessed in our dealings
with UNSCOM, however, that it tends to act out of political
considerations rather than on the basis of technical and
scientific facts.
My country demands that the permanent members of
the Security Council — including the Arab Republic of
Egypt, the Arab representative on the Council and one of
the largest countries of the Middle East genuinely interested
in seeing the region free from weapons of mass destruction
— participate directly in the work and activities of
UNSCOM and in the evaluation of its work and final
conclusions. We are quite certain that, if this participation
is carried out quickly and scrupulously, the conclusion will
be reached, supported by evidence and convincing
arguments, that the substantive issues in this file have been
resolved as required by resolution 687 (1991) and that it is
now time for the implementation of paragraph 22 of the
said resolution.
We wish to point out that our most recent experience
with work carried out under the auspices of the United
Nations has proven that there is a problem with the
Organization’s structure. This problem is the large
imbalance that exists between rights and obligations, in
addition to the prevalence of the logic of force, which is
not in the provisions of the Charter. The machinery of the
international Organization has been used as a tool to
implement the foreign policy of certain international super-
Powers and to divert the United Nations, particularly the
Security Council, from its natural path towards one that
clearly contradicts the letter and spirit of the Charter which,
as the organizing document of this Organization, forms the
constitutional and legal basis upon which the United
Nations must rely in all its practices.
The provisions of the Charter dictate that the Security
Council shall act in accordance with these purposes and
principles when discharging its duties in the maintenance of
international peace and security and in adopting its
resolutions, whose content and implementation should
conform to the principles of justice and international law.
There are restrictions that the Council should abide by
when adopting its resolutions, which should accord with the
purposes and principles of the Organization, so that
Member States are able to fulfil their obligation to accept
and carry out the decisions of the Security Council
resolutions in accordance with Article 25 of the Charter.
The Security Council is not a world Government endowed
with the power of legislation and detailed implementation
beyond the letter and spirit of the Charter. It is, rather, a
United Nations organ that must abide by the legal norms
which constitute the legal basis for international
legitimacy, embodied in every provision of the Charter of
the United Nations.
Believing in the principle of interdependence and in
the common interests of all the peoples of the Earth,
based on the sovereignty, independence and common
concerns of States, Iraq has contributed and continues to
contribute to the strengthening of the relations and values
of multilateral international action. The poor countries of
the southern hemisphere are facing a series of attempts to
marginalize, isolate and prevent them from keeping pace
with scientific and economic developments. These
attempts include raising trade and political barriers to
hinder these countries’ acquisition of technology and their
chances of scientific progress, thereby subjecting them
willy-nilly to an economic machinery that furthers only
the interests of the large industrial Powers or the rich
countries of the North. As President Saddam Hussein
pointed out in his speech on Iraq’s National Day last July,
the battle of the developing countries is the battle of the
southern hemisphere for freedom, independence,
development, prosperity and the enjoyment of rights and
justice.
President Saddam Hussein also pointed out that the
United States of America and other international Powers
have promulgated slogans publicly calling upon the
countries of the South to develop their capabilities and
potential, allegedly in order to bale themselves out from
underdevelopment, poverty and deprivation. But when
Iraq developed its capabilities and potential and used this
development and its oil wealth to further its national
development and advancement and to enhance Iraqis’
abilities and qualifications, the people responsible for the
banners and slogans mobilized, under United States
leadership, all the forces of evil against Iraq and attacked
it with the bombs, missiles and armies of the 30-nation
aggression in order to destroy my country’s infrastructure
and one of the new pillars of development among the
countries of the South.
This places on the United Nations a large and
historic obligation to shoulder the responsibilities
entrusted to it by the Charter and to ensure the rights of
all peoples and countries to peace, development and
economic prosperity. The United Nations must be, as its
founding fathers wanted it to be, the international
instrument for the economic and social advancement of
all peoples, rather than an instrument in the hands of a
23


certain Power that uses it to impose its hegemony on the
world by force and blackmail.
In conclusion, I would like to express my country’s
firm belief that the United Nations, through the strenuous
efforts of its working groups on the reform of its structure
and methods of work, and thanks to the good will of many
of its Members, will in the near future again approach its
true potential and capabilities to reject hegemony over it
and to accomplish the goals and purposes of its Charter in
conformity with international legitimacy and in the interest
of the welfare and happiness of all mankind.




